DETAILED ACTION

 Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.  In the amendment, claims 1, 5, 12, 13 have been amended and new claims 21, 22 have been added.  Therefore, claims 1-22 are currently pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless — 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 11, 13-16, 18, 19-22 are rejected under 35 U.S.C. 102a1 as being anticipated by Okajima et al. (JP 2010-007617). 
With regard to claim 1:
Okajima discloses an inline reductant filter assembly comprising:
a filter housing (61)(see Fig. 4, par. [0039]) configured to be fluidly coupled to an upstream portion of a reductant line and a downstream portion of the reductant line (see Fig. 1);
a filter media (71) (see Fig. 4, translation, par. [0035, 0042]) positioned in the filter housing; and
one or more valves (24, 29) (Fig. 1, translation, par. [0035]) selectively movable from a first position to a second position, wherein an inlet channel (63) (Fig. 4, translation, par. [0039]) is located in the filter housing upstream of the filter media (71) (Fig. 4), and an outlet channel is located in the filter housing downstream of the filter media (see Fig. 4);

    PNG
    media_image1.png
    318
    249
    media_image1.png
    Greyscale


when the one or more valves are in the first position (valve 24 is opened), reductant is flowable along a first fluid flow path from the upstream portion of the reductant line, through the filter media, to the downstream portion of the reductant line (see translation, par. [0035, 0037]); and when the one or more valves are in the second position, a first (valve 24) (Fig. 1) of the one or more valves is closed so as to separate the outlet channel from the downstream portion of the reductant line, prevent fluid from flowing along the first fluid flow path through the filter media (see par. [0035]), and permit fluid to flow from the downstream portion of the reductant line to the upstream portion of the reductant line (direction B in the bypass 28) (Fig. 1, translation, par. [0036, 0037]).

    
    PNG
    media_image2.png
    339
    626
    media_image2.png
    Greyscale



With regard to claim 2:
           Okajima discloses the in line reductant filter assembly of claim 1, Okajima further discloses wherein the one valve (24) (Fig. 1) in the second position (valve 24 is closed) permit fluid to flow along a second fluid flow path, the second fluid flow path bypassing the filter media (see translation, par. [0036, 0037]).

With regard to claim 3:
Okajima discloses the inline reductant filter assembly of claim 1, Okajima further discloses wherein the inline reductant filter assembly is configured such that the one valve (24) (Fig. 1) moves from the first position (opened position) to the second position (closed position) in response to a purge process (see translation, par. [0037]).

With regard to claim 4:
Okajima discloses the inline reductant filter assembly of claim 1, Okajima further discloses wherein the one or more valves are passive valves (see translation, par. [0035]).

With regard to claim 5:
Okajima discloses the inline reductant filter assembly of claim 4, Okajima further discloses wherein the first valve (24) (Fig. 1) is structured to selectively move from the second position (closed position) to the first position (opened position) in response to positive pressure of reductant being provided to the first valve from the upstream portion of the reductant line (see translation, par. [0037]).

With regard to claim 6:
Okajima discloses the inline reductant filter assembly of claim 5; Okjima further discloses wherein a second valve (29) (Fig. 1) of the one or more valves is structured to selectively move from the first position to the second position in response to positive pressure of reductant being provided to the second valve from the downstream portion of the reductant line (see translation, par. [0035, 0051, 0052]).

With regard to claim 7:
Okajima discloses the inline reductant filter assembly of claim 1, Okajima further discloses wherein the inline reductant filter assembly is configured such that the one or more valves (24) (Fig. 1) moves in response to a data signal (from a pressure sensor) from a controller (see translation, par. [0044, 0051, 0052]).

With regard to claim 9:
Okajima discloses the inline reductant filter assembly of claim 1, Okajima further discloses wherein the filter housing (25) is downstream of a pump (23) (Fig. 1).

With regard to claim 10:
Okajima discloses the inline reductant filter assembly of claim 1, Okajima further discloses wherein the one or more valves are check valves (24, 29) (see Fig. 1, par. [0035, 0036]).

With regard to claims 11, 20:
Okajima discloses the inline reductant filter assembly of claims 1, 13; Okajima further disclose wherein the inline reductant filter assembly is configured such that the one valve moves to the first position for priming (see par. [0051]).

With regard to claim 13:
Okajima discloses a reductant delivery system comprising:
a reductant pump (23) (Fig. 1);
a reductant line in fluid communication with the reductant pump (23) and a doser (15) (see Fig. 1, translation, par. [0044]);
a filter housing (61) (Fig. 4, par. [0039]) configured to be fluidly coupled to an upstream portion of the reductant line and a downstream portion of the reductant line (see Fig. 1, translation, par. [0037]);
a filter media (71) (see Fig. 4, translation, par. [0035, 0042]) positioned in the filter housing; and 

one or more valve (24) (Fig. 1, translation, par. [0035]) selectively movable from a first position to a second position, wherein an inlet channel is located in the filter housing (61) (Fig. 4) upstream of the filter media (71), and an outlet channel is located in the filter housing (61) downstream of the filter media (71) (Fig. 4);
when the one or more valves are in the first position (valve 24 is opened in Fig. 1), reductant is flowable along a first fluid flow path from the upstream portion (63) (Fig. 4) of the reductant line, through the filter media (71) (Fig. 4), to the downstream portion (64) (Fig. 4) of the reductant line (see translation, par. [0035]); and
when the one or more valves are in the second position, a first (valve 24) of the one or more valves is closed so as to separate the outlet channel from the downstream portion of the reductant line, prevent fluid from flowing along the first fluid flow path through the filter media (25) (Fig. 1), and permit fluid to flow from the downstream portion of the reductant line to the upstream portion of the reductant line (direction B in the bypass 28) (Fig. 1, translation, par. [0036, 0037]).

With regard to claim 14:
Okajima discloses the reductant delivery system of claim 13, Okajima further discloses wherein the assembly reductant delivery system is configured such that the one valve move from the first position to the second position in response to a purge process (see par. [0037]). 

With regard to claim 15:
Okajima discloses the reductant delivery system of claim 13, Okajima further discloses wherein the one or more valves are passive valves (see par. [0035])



With regard to claim 16:
Okajima discloses the reductant delivery system of claim 13, Okajima further discloses wherein the reductant delivery system is configured such that the one or more valve move in response to a data signal (from a pressure sensor) from a controller (see translation, par. [0044, 0051, 0052]).

With regard to claim 18:
Okajima discloses the reductant delivery system of claim 13, Okajima further discloses wherein the filter (25) is downstream of the reductant pump (23) (see Fig.1).

With regard to claim 19:
Okajima discloses the reductant delivery system of claim 13, Okajima further discloses wherein the one valve (24) is check valve (see translation, par. [0035]).

With regard to claims 21, 22:
Okajima discloses the inline reductant filter assembly of claims 1, 13; Okajima further discloses wherein the one or more valves comprise the first valve (24) and a second valve (29) (Fig. 1); and when the first and second valves are in the second position (valves are closed), a second of the one or more valves separates the inlet channel from the upstream portion of the reductant line (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
is not identically disclosed as set forth in section 102, if the differences between the claimed
invention and the prior art are such that the claimed invention as a whole would have been
obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okajima et al. (JP 2010-007617) in view of Sano (US 2009/0145402).
With regard to claim 12:
Okajima discloses the inline reductant filter assembly of claim 1; Okajima further discloses wherein the one or more valves comprise the first valve and a second valve (24, 29) (Fig. 1, par. [0035]); however, Okajima fails to disclose a first valve positioned at the inlet channel and the second valve positioned at the outlet channel of the filter housing.
Sano teaches a first valve positioned at an inlet portion of a fuel filter, and a second valve positioned at an outlet portion of the fuel filter (see par. [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Okajima by using a first valve positioned at an inlet portion of a fuel filter, and a second valve positioned at an outlet portion of the fuel filter as taught by Sano for effectively controlling the flowrate of fuel passing through the fuel filter in order to avoid the breakage or clogging of the fuel filter (see Sano, par. [0008]).

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Okajima et al. (JP 2010-007617).
With regard to claims 8, 17:
Okajima discloses the reductant delivery system of claims 1, 13; however, Okajima fails to disclose wherein the fuel filter housing is upstream of the reductant pump.
With regard to the location of the fuel filter housing, it is the examiner's position that the fuel filter housing being upstream of the reductant pump would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the size of the fuel filter and the pump, and the engine operating conditions. Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common
sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

        Response to Arguments
Applicant's arguments filed 6/2/22 have been fully considered and they are moot in view of a new ground of rejection as set forth above. 

        Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272- 1000.

/D.T./ 
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747